DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Declaration
The declaration under 37 CFR 1.132 filed 04/02/2021 is insufficient to overcome the rejection of claims 17-26 based upon 35 U.S.C. 102 and 35 U.S.C. 103, as set forth in the last Office action because:
It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim(s) 17, 18, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity).
Regarding claim 17, Eversmann discloses a cellular interfacing array (Fig. 3, Fig. 6, Fig. 9, Fig. 10) comprising:
a plurality of pixels, where each pixel of the plurality of pixels comprises a sensor configured to detect one or multiple types of energy from a cell, population of cells, or cellular microenvironment (see: 128 x 128 Pixel array, each pixel comprising a MOSFET sensor), 
where two or more pixels of the plurality of pixels comprise an actuator configured to independently generate one or multiple types of actuation energy capable of directly actuating the cell or population of cells within responsive proximity to the actuator, where the actuator of each of the two or more pixels is configured to generate the actuation energy independently of the actuators of other pixels (Fig. 9, see: each pixel is individually addressable by the multiplexed configuration; and each pixel comprises a sensor electrode coated with a biocompatible dielectric layer; Fig. 16, see: neuron stimulated and monitored with microelectrode), and
where each pixel of the plurality of pixels does not contain an operational amplifier (see: each pixel does not comprise an operational amplifier).
Regarding claim 18, Eversmann further discloses each pixel of the plurality of pixels further comprises an actuator configured to generate one or multiple types of actuation energy capable of directly actuating the cell or population of cells within (Fig. 9, see: each pixel is individually addressable by the multiplexed configuration; and each pixel comprises a sensor electrode coated with a biocompatible dielectric layer coupled to the respective MOSFET sensor)
Regarding claim 23, Eversmann further discloses one or more substrates, wherein the one or more substrates can be coupled to the cellular interfacing array (Fig. 6, see: PCB and PC coupled to Sensor Chip).
Regarding claim 24, Eversmann further discloses a transmitter and a receiver (Fig. 6), wherein the transmitter is configured to transmit one or multiple signals from the cellular interfacing array to a device having a processor (see: 8-to-1 Multiplexer), and wherein the receiver is configured to receive one or multiple signals from the device having the processor (see: Column decoder).

Claim(s) 17-20, 24, and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Cell Culture and Cell Based Sensor on CMOS).
Regarding claim 17, Wang discloses a cellular interfacing array (Fig. 4, Fig. 5, Fig. 6, Fig. 7, Fig. 8, Fig. 9) comprising:
a plurality of pixels, where each pixel of the plurality of pixels comprises a sensor configured to detect one or multiple types of energy from a cell, population of cells, or cellular microenvironment (Fig. 8, see: plurality of quad-cell sensors, each comprising an oscillator core and four cells),
(Fig. 7, see: each quad-sensor cell comprises an inductor coil), where the actuator of each of the two or more pixels is configured to generate the actuation energy independently of the actuators of other pixels (Fig. 8, see: each quad-cell sensor is individually addressable by the multiplexed configuration), and
where each pixel of the plurality of pixels does not contain an operational amplifier (Fig. 4-9, see: each quad-cell sensor does not comprise an operational amplifier).
Regarding claim 18, Wang further discloses each pixel of the plurality of pixels further comprises an actuator configured to generate one or multiple types of actuation energy capable of actuating the cell or population of cells within responsive proximity to the actuator (Fig. 7, see: each quad-sensor cell comprises an inductor coil), and wherein the actuator of each pixel is configured to generate the actuation energy independently of the actuators of other pixels and is in communication with the sensor of that pixel (Fig. 8, see: each quad-cell sensor is individually addressable by the multiplexed configuration).
Regarding claim 19, Wang further discloses at least one of the pixels of the plurality of pixels comprises at least two sensors (Fig. 8, see: plurality of quad-cell sensors, each comprising an oscillator core and four cells).
(Fig. 11, see: magnetic sensor output, cell beating rate).
Regarding claim 24, Wang further discloses a transmitter and a receiver, wherein the transmitter is configured to transmit one or multiple signals from the cellular interfacing array to a device having a processor, and wherein the receiver is configured to receive one or multiple signals from the device having the processor (Fig. 7, see: 32-bit frequency counter, serial bus digital control, and counter control state machine).
Regarding claim 26, Wang further discloses the plurality of pixels are partially heterogeneous with respect to their sensor and actuator configuration (Fig. 6, see: sensing vs. reference tanks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity), in view of Tagawa et al. (Multimodal Complementary Metal–Oxide–Semiconductor Sensor Device for Imaging of Fluorescence and Electrical Potential in Deep Brain of Mouse).
Regarding claims 19 and 20, Eversmann does not explicitly disclose the cellular interfacing array is configured to sense multiple modalities, wherein at least one of the pixels of the plurality of pixels comprises at least two sensors.
Tagawa teaches an analogous CMOS sensor array configured for multimodal sensing of brain cells comprising a plurality of pixels, wherein each pixel comprises a plurality of sensors configured for optical and electrical analysis (Fig. 1, Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the device disclosed by Eversmann for multimodal sensing, as taught by Tagawa, since such a modification would have provided for the simultaneous imaging of fluorescence on the basis of enzyme activities or nerve (Tagawa: pg. 01AG02-1/1. Introduction).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity).
Regarding claim 21, Eversmann further discloses the cellular interfacing array is configured using CMOS, the CMOS is fabricated using a CMOS technology node with a minimum CMOS device gate length of 500 nm (pg. 2307-2308/III. EXTENDED CMOS PROCESS, see: minimum gate length = 0.5 µm).
Eversmann does not explicitly disclose the minimum CMOS device gate length being less than 130 nm.
As the maximum pixel density and sensing resolution are variables that can be modified, among others, by adjusting said minimum CMOS device gate length, with said maximum pixel density and sensing resolution both increasing as the minimum CMOS device gate length is decreased, the precise minimum CMOS device gate length would have been considered a result effective variable by one having ordinary skill in the art, before the effective filing date of the claimed invention.  As such, without showing unexpected results, the claimed minimum CMOS device gate length cannot be considered critical.  Accordingly, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have optimized, by routine experimentation, the minimum CMOS device gate length in the apparatus of Eversmann to obtain the desired .

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of neural activity), in view of Giovangrandi et al. (Low-cost microelectrode array with integrated heater for extracellular recording of cardiomyocyte cultures using commercial flexible printed circuit technology).
Regarding claim 22, Eversmann does not explicitly disclose the one or multiple types of actuation energy comprises at least one of acoustic, vibrational, thermal, or radioactive.
Giovangrandi teaches an analogous electrocellular recording device comprising a microelectrode array having integrated heater traces disposed adjacent to each microelectrode (Fig. 1).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate heater traces into the device disclosed by Eversmann, as taught by Giovangrandi, in order to provide for increase beat rate stability in extracellular measurements (Giovangrandi: pg. 551-553/3.5. Temperature control).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eversmann et al. (A 128 × 128 CMOS biosensor array for extracellular recording of .
Regarding claim 25, Eversmann further discloses the device having a processor (Fig. 6, see: PC).
Eversmann does not explicitly disclose the processor being a remotely located cloud server.
Mahmud teaches an analogous multi-electrode array configured for extracellular neuronal signals (Fig. 1) comprising a plurality of PCs configured into a network having a cloud-computing architecture (Fig. 2).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to process the signals from the device disclosed by Eversmann with a cloud-computing network, as taught by Mahmud, in order to provide parallel execution of the signal processing and analysis algorithms, thereby reducing their execution times by a few folds (Mahmud: I. INTRODUCTION).

Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s remarks directed towards the rejections in view of Eversmann: since each sensor electrode of each pixel is individually addressable and disclosed as being capable of being selectively coupled to a power source, it is the position of the Examiner that the device disclosed by Eversmann is fully capable of 
Regarding the Applicant’s remarks directed towards the rejections in view of Wang: it is the position of the Examiner that each quad-cell sensor in the device disclosed by Wang is analogous to the instant invention’s “pixel”.  Since each quad-cell sensor comprises its own inductor coil and oscillator core, it is the position of the Examiner that the prior art device anticipates the scope encompassed by the instant recitation of “two or more pixels of the plurality of pixels comprise an actuator configured to independently generate one or multiple types of actuation energy capable of directly actuating the cell or population of cells within responsive proximity to the actuator, where the actuator of each of the two or more pixels is configured to generate the actuation energy independently of the actuators of other pixels”. 
Regarding the Applicant’s remarks directed towards the intended use and method of operating the instant device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J EOM/Primary Examiner, Art Unit 1797